Citation Nr: 0112471	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  96-42 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a service connection for bilateral otitis 
externa.

2. Entitlement to Department of Veterans Affairs disability 
compensation for bilateral hearing and facial disorders as 
a result of Department of Veterans Affairs surgery and 
treatment at a VA facility from January to April 1990, 
under the provisions of 38 C.F.R. § 1151 (West 1991 & 
Supp. 2000).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from January 1941 to 
December 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Board observes that the record contains a duly executed 
Appointment of Service Organization as Claimant's 
Representative (VA Form 23-22) in favor of the American Red 
Cross, dated in July 1975.  A January 1991 letter from 
William D. Irwin, an attorney, is to the effect that the 
veteran consulted him regarding his claim for hearing loss 
and, at a September 1991 personal hearing at the RO, the 
veteran was represented by Mr. Irwin.  Mr. Irwin never 
formalized his status as the veteran's representative, and 
when the RO recently inquired about his status at his law 
firm, it was determined that he had retired several years 
prior.  

The law provides that a veteran has the right to full 
representation in all stages of an appeal.  38 C.F.R. § 
20.600 (2000).  However, "[a] specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant."  38 C.F.R. § 20.601 
(2000).  The designation of a representative will be 
effective when it is received by the RO.  A properly filed 
designation made prior to appeal will continue to be honored, 
unless the appellant has revoked it or unless the 
representative has properly withdrawn.  38 C.F.R. § 20.602 
(2000).  Moreover, VA regulations provide that an attorney at 
law may be designated as an appellant's representative 
through a properly executed VA Form 22a, but in lieu thereof, 
an attorney may state in writing on his or her letterhead 
that he or she is authorized to represent the appellant in 
order to have access to information in the appellant's file 
pertinent to the particular claim presented.  38 C.F.R. § 
20.603 (2000).  Since the veteran previously designated the 
American Red Cross as his accredited representative and has 
not revoked that designation, that organization has been 
recognized as the veteran's accredited representative in the 
instant case.  


FINDINGS OF FACT

1. Bilateral otitis externa was not present in service and 
any current bilateral otitis externa is not shown to be 
related to service or any incident of service.

2. The veteran was hospitalized at a VA facility from January 
to April 1990 and underwent right and left canaloplasties 
with split thickness skin grafts.

3. There is no medical evidence establishing that the veteran 
sustained additional disability as a result of the 1990 VA 
surgery and treatment including the claimed hearing loss 
and lower facial disorder.


CONCLUSIONS OF LAW

1. Bilateral otitis externa was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000) amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).

2. VA disability compensation under 38 U.S.C.A. § 1151 for 
disabilities resulting from VA medical treatment from 
January to April 1990 including bilateral hearing loss and 
lower facial disorder is not warranted.  38 U.S.C.A. §§ 
1151, 5107; 38 C.F.R. § 3.358 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested service connection for bilateral 
otitis externa and disability compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of ear surgery at a VA 
facility in 1990.  Before addressing these issues, the Board 
notes that, on November 9, 2000, the President signed into 
law the "Veterans Claims Assistance Act of 2000", Pub. L. 
No. 106-175 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7) (hereinafter referred to as the "Act"), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claims for service connection for 
bilateral otitis externa and disability under 38 U.S.C.A. 
§ 1151, the Board has reviewed the veteran's claims in light 
of the Act, and concludes that the RO did not fully comply 
with the new notification requirements at the time the 
veteran's claims were filed.  Specifically, the veteran and 
his representative were not explicitly advised at the time 
the claims were received of any additional evidence required 
for it to be substantiated and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence has since been developed with respect to the 
veteran's claims, and the RO's statements and supplemental 
statements of the case clarified what evidence would be 
required to establish entitlement service connection and 
disability compensation under 38 U.S.C.A. § 1151.  The 
veteran and his representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); V.A.O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  Furthermore, at the 
veteran's September 1991 personal hearing at the RO, the 
veteran's attorney reported that he was unable to find 
evidence of direct service connection for a bilateral ear 
disorder.  (See Transcript, page 9). 

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  In the instant case, the RO 
concluded that such an examination was unnecessary to reach a 
determination on the veteran's claims.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for service 
connection for bilateral otitis externa and compensation for 
disability pursuant to 38 U.S.C.A. § 1151. 


I.  Factual Background

When examined for induction into service in January 1941, the 
veteran's ears and hearing were normal.   Service medical 
records do not refer to any symptoms, complaints or treatment 
regarding his ears.  An October 1943 Certificate of 
Disability for Discharge indicates that the veteran was 
discharged due to a psychoneurosis manifested by upper right 
quadrant pain.

Post service, VA hospitalized the veteran in mid January 
1944, for abdominal and psychiatric complaints.  Medical 
records show that examination of his nose and ears at that 
time was negative for discharge and his hearing for ordinary 
conversation was good.
 
Private and VA medical records and examination reports, dated 
from 1975 to 1996, document the veteran's treatment for 
chronic bilateral otitis externa.  When examined by VA in 
January 1977, the veteran's ears were normal.  

A January 1983 private medical record shows that the veteran 
was hospitalized for treatment of left ear drainage.  He had 
a history of bilateral chronic otitis externa.  He underwent 
debridement of both ear canals, removal of granulation tissue 
of the left ear canal and removal of a foreign body (cotton) 
from the right ear canal.  Acute and chronic otitis externa 
was diagnosed.  

Private medical records, dated from January to August 1984, 
reflect the veteran's complaints of intermittent ear 
infections with itching and draining.  According to a January 
office record, he had worked in a mill for many years.  He 
claimed that sand came out of his ears, that his eardrum was 
floating around and that something from his ears was going 
down his throat and back into place.  An October 1984 private 
hospital record indicates that the veteran had chronic 
external otitis media.  

VA in and outpatient records, dated from 1984 to 1992, reveal 
that the veteran was repeatedly treated in the Ear, Nose and 
Throat (ENT) Clinic and hospitalized for ear infections that 
were frequently linked to foreign bodies placed in his ears.  
According the hospital summary of his initial VA 
hospitalization, from November to December 1984, the veteran 
had an earache of many months' duration.  His ears were 
crusty with pale tympanic membranes and generalized 
tenderness over both maxillary and temporal bones.  His 
mastoid bones were also tender.  He was treated with 
antibiotics and discharge diagnoses included chronic 
bilateral ear infection.

In January 1986, VA hospitalized the veteran for removal of 
foreign bodies from his ears.  According to the hospital 
summary, he had repeated episodes of otitis externa and was 
known to put foreign bodies in his ears that ENT specialists 
had to remove.  While hospitalized, an ENT consultant removed 
tissues and some pads that looked like tampons, from both 
ears.  Final diagnoses included chronic bilateral otitis 
externa.  A March 1986 VA audiology record indicates the 
veteran had severe to profound hearing loss in his right ear 
and moderately severe to profound mixed hearing loss in his 
left ear.

On a November 1987 VA ENT consultation report, a physician 
noted that the veteran had cotton wedged in his left ear 
canal and that the veteran had some disruptive mental 
processes regarding his ears, nose and throat.  The veteran 
believed the lining had come out of his ears and gone into 
his throat, causing pain.  

A January 1988 VA ENT Clinic consultation report indicates 
that the veteran had a chronic ear problem and continually 
put cotton in his ear near his left ear drum.  Four or five 
jammed pieces of cotton were removed from the veteran's ears 
at one time in the past.  Antibiotics were prescribed.  An 
October 1988 VA ENT Clinic consultation record reveals that 
the veteran gave a history of chronic bilateral ear infection 
that had worsened in the last three years.   

VA hospitalized the veteran from January to April 1990.  He 
had a long-standing history of canal stenosis and external 
otitis.  According to the hospital summary, the veteran was 
followed in the clinic for over six months in an effort to 
clear up chronic bilateral draining ears.  The veteran was 
somewhat non-compliant with his medical management and placed 
"objectional" objects and substances in his ear, including 
alcohol to attempt to clear his ears on his own.  It was 
decided to admit the veteran, place him on intravenous 
antibiotics and attempt to clear the infection with plans for 
possible canaloplasties.  While hospitalized, the veteran 
underwent left and right canaloplasty with split thickness 
skin graft and multiple debridements of the ear canals in the 
ear, nose and throat (ENT) Clinic.  He also underwent 
tympanoplasty of the left ear and had severe sensorineural 
hearing loss, greater on the right than the left, according 
to the March 1990 record of the right canaloplasty.  
Pertinent discharge diagnoses included chronic external 
otitis media and external auditory canal stenosis.

Private medical records dated from March to September 1991, 
apparently from Dr. Lippy, indicate that, in March, the 
veteran was observed to have bilateral ear drainage.  It was 
noted that the veteran had some surgery in both ears at a VA 
hospital and the doctor wanted to review those records.  In 
June 1991, another physician, apparently Dr. Rizer, noted 
that both ears were operated on, apparently with skin grafts 
in both ears, meatoplasties.  Both of the veteran's ears were 
draining profuse glue-like fluid at that time.  The record 
further notes the veteran probably needed a revision, radical 
or a modified radical, but the physician said he was unclear 
about it.  

VA hospitalized the veteran from June to July 1991 and he 
underwent a left tympanomastoidectomy.  According to the 
discharge summary, the veteran had a long history of ear 
manipulation and foreign bodies in his ear, leading to 
chronic otitis externa.  When seen in the ENT Clinic in June 
1991, he had cotton balls in the left ear with drainage of 
thin fluid.  Although the veteran had undergone surgical 
repair of perforation of his left eardrum, he continued to 
put foreign bodies in his ear.

The veteran was seen again in Dr. Lippy's office in August 
1991 and had bilateral draining cavities.  His ears were 
cleaned and antibiotics prescribed.  In September 1991, the 
record entry indicates that the veteran was manipulating his 
ears, using Q-Tips, and the ears continued to drain.  He was 
advised not to put anything in his ears.

At his September 1991 personal hearing at the RO, the 
veteran's attorney indicated that the veteran was nearly deaf 
and his daughter would respond to questions.  She reported 
that, prior to his 1990 ear surgery, the veteran could hear 
some, although one had to yell directly into his ear, with 
the right ear better than the left ear, but now his hearing 
in both ears was gone.  According to her, the veteran's ear 
surgery involved the possibility of incurring nerve damage to 
the ear.  The veteran's greatest concern, after the surgeries 
(and presently), was that his existing hearing was gone.  She 
said he felt too many interns, rather than doctors, conducted 
much of his hospital treatment.  The attorney read portions 
of private medical records, purported to be from Dr. Lippy 
and dated in mid-1991.  The veteran's daughter said that she 
asked Dr. Raiser (Rizer?) if the veteran's surgery was 
necessary and that the physician said it was not the one he 
would have possibly chosen.  She said that prior to his 
surgery, her father had a problem with excess drainage from 
his ears and he placed cotton in them to prevent the drainage 
from dripping onto his clothing.  She indicated that he had 
that problem for about three years and hoped the surgery 
would both restore his hearing and stop the draining, but 
that had not happened.   The attorney acknowledged that there 
was no evidence of direct service connection for an ear 
disorder and that "there was nothing on the record that 
indicated that [the veteran] complained about ear problems or 
had ear treatment in the military service".  (See 
Transcript, pages 9 and 22.)  

A December 1992 VA outpatient record indicates that the 
veteran was seen with chronic otitis externa.  The record 
shows that debris was removed from his right ear and it was 
cleaned; chronic otitis externa was noted.  Large packs of 
cotton were removed from left ear.  Antibiotics were 
prescribed.

The records further indicate that the veteran has been a 
patient at the Ohio Veterans Home since July 1996.  

In January 1997, the RO granted the veteran's claim for a 
permanent and total rating and entitlement to special monthly 
pension based on the need for aid and attendance.  In April 
1997, RO found the veteran not competent to handle 
disbursement of funds.
II. Analysis

A. Service Connection

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active service.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Even if there is no 
record of organic disease of the nervous system (e.g., 
sensorineural hearing loss) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  

"A veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability..." Boyer v. West, 210 F. 
3d 1351, 1353 (Fed. Cir. 2000); see also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

"In order for the veteran to be awarded a rating for [a] 
service-connected [condtion], there must be evidence both of 
a service-connected disease or injury and a present 
disability that is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The veteran has contended that service connection should be 
granted for bilateral otitis externa.  Although the evidence 
shows that the veteran currently has bilateral otitis 
externa, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that the veteran ears and hearing were normal when examined 
at a VA hospital in January 1944, shortly after separation 
from service, and the first post service evidence of record 
of bilateral otitis externa is from 1983 more than forty 
years after the veteran's separation from service.  Moreover, 
the medical evidence of record indicates that the veteran was 
noncompliant with medical advice to avoid putting foreign 
objects, including cotton pledgets, in his ears.  In fact, at 
the veteran's September 1991 personal hearing, his attorney 
stated that there was no evidence of direct service 
connection for an ear disorder.  In short, no medical opinion 
or other medical evidence relating the veteran's bilateral 
otitis externa to service or any incident of service has been 
presented.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).

Accordingly, as it has not been shown that the veteran has 
bilateral otitis externa related to service or an injury in 
service, service connection for bilateral otitis externa must 
be denied.  38 U.S.C.A. §§ 1101,5107; 38 C.F.R. §§ 3.303, 
3.304 (2000).  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.

B. Disability Compensation Under 38 U.S.C.A. § 1151

The record reflects that, in August 1990, the veteran 
submitted a claim for VA compensation under 38 U.S.C.A. 
§ 1151 based on additional disabilities resulting from 
bilateral ear surgery performed at a VA hospital in 
Cleveland, Ohio, in 1990.  He stated that he was hospitalized 
in January 1990 but the surgery failed.  According to the 
veteran, a physician operated on both his ears and cut out 
infected tissue.  Skin was taken from his legs and grafted to 
the area where skin was removed.  The veteran asserted that 
infection set in and spread around his lower face and to the 
back of his neck.  He contended that his ears were held up by 
a little bit of skin and tissue on the front and he was in 
constant pain.

38 U.S.C.A. § 1151 provides that where a veteran suffers an 
injury or aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  The applicable 
regulation provides that, in determining whether additional 
disability resulted from a disease or injury or an 
aggravation of any existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c).

In the case of Boeck v. Brown, 6 Vet. App. 14 (1993), the 
United States Court of Appeals for Veterans Claims indicated 
that the veteran needed to provide medical evidence in 
support of his assertion that he had sustained additional 
disability as a result of treatment by the VA.

At the time the veteran filed his claim for compensation 
under § 1151, there was no requirement that the increased 
disability be caused by fault on the part of VA. 
Subsequently, § 1151 was amended to include a requirement of 
fault for claims filed on or after October 1, 1997.  See 
VAOGCPREC. No. 40-97 (December 31, 1997).  As this claim was 
filed prior to that change, however, the version of the law 
that did not require a finding of fault on the part of VA is 
for application in this case.  The veteran is not required to 
show negligence, error in judgment or other fault in the 
medical treatment furnished by VA to the veteran in 1994.  
See Brown v. Gardner, 115 S.Ct. 552 (1994),

In this case, as noted above, the record reflects that the 
veteran was repeatedly treated for chronic external otitis 
media starting in 1983.  Private and VA medical records 
reflect both the veteran's complaints of ear infections and 
that he was non-compliant with medical management, repeatedly 
aggravating his ear condition by placing foreign bodies, 
tissue, or cotton in his ears.  The veteran maintained that 
the VA improperly treated him in 1990 at the time he 
underwent ear surgery.  He has asserted that the VA's 
improper treatment caused infection that affected his lower 
face and caused or worsened his bilateral hearing loss.  
However, the VA medical records do not reflect that the 
veteran sustained any additional disability as a result of 
the medication or other treatment received from the VA 
facility in 1990 when he underwent ear surgeries.  The 
veteran has submitted no medical opinion that confirms or 
otherwise supports his contention that the 1990 ear surgeries 
resulted in any additional disability.  In fact, the records 
associated with the claims folder reflect that, in 1986 VA 
assessed severe to profound hearing loss in the right ear and 
moderate to severe hearing loss in the left ear and that the 
March 1990 VA hospital record also described severe 
sensorineural hearing loss, greater on the right than the 
left.  Furthermore, even after the 1990 ear surgeries, the VA 
and private medical records show that the veteran continued 
to put foreign bodies, (cotton and Q-Tips) in his ears, 
contrary to medical advice.  In sum, the medical evidence 
indicates that the veteran's claimed disability related to 
his ears is due to his long history of self-inflicted ear 
trauma.  As previously noted, the veteran is not qualified to 
offer an opinion on the diagnosis or etiology of a disorder.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-5.  

In light of the above, the Board concludes that the evidence 
is insufficient to establish that the veteran sustained 
additional disability as the result of VA medical treatment 
during 1990.  Accordingly, under the circumstances, it 
follows that he is not entitled to VA disability compensation 
for additional disability under the provisions of 38 U.S.C.A. 
§ 1151.  

The Board has carefully reviewed the entire record in this 
case with regard to the veteran's claim for VA disability 
compensation pursuant to 38 U.S.C.A. § 1151; however, the 
Board does not find that the evidence is so evenly balanced 
that there is any doubt as to any material issue regarding 
that matter.  38 U.S.C.A. § 5107.

ORDER

Service connection for bilateral otitis externa is denied.

Entitlement to Department of Veterans Affairs disability 
compensation for bilateral hearing and facial disorders as a 
result of Department of Veterans Affairs treatment following 
ear surgery in a VA facility from January to April 1990, 
under the provisions of 38 C.F.R. § 1151, is denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

